 

EXECUTION VERSION



 

AMENDMENT NO. 15 TO

TRANSFER AND ADMINISTRATION AGREEMENT

THIS AMENDMENT NO. 15 TO TRANSFER AND ADMINISTRATION AGREEMENT (this
“Amendment”), dated as of May 29, 2020, is by and among Thoroughbred Funding,
Inc., a Virginia corporation (the “SPV”), Norfolk Southern Railway Company, a
Virginia corporation, as originator (in such capacity, the “Originator”) and as
servicer (in such capacity, the “Servicer”), NORFOLK SOUTHERN CORPORATION, a
Virginia corporation (“NSC”), the “Committed Investors” party hereto, the
“Managing Agents” party hereto, and SMBC NIKKO SECURITIES AMERICA, INC.
(“SMBC”), as the Administrative Agent for the Investors. Capitalized terms used
herein and not otherwise defined herein shall have the meaning given to such
terms in the Transfer and Administration Agreement (defined below).

 

WHEREAS, the SPV, the Servicer, NSC, the Conduit Investors, the Committed
Investors, the Managing Agents and the Administrative Agent are parties to that
certain Transfer and Administration Agreement dated as of November 8, 2007 (as
amended, supplemented or otherwise modified as of the date hereof, the “Transfer
and Administration Agreement”); and

WHEREAS, the parties to the Transfer and Administration Agreement have agreed to
amend the Transfer and Administration Agreement on the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

Section 1.                 Amendment to the Transfer and Administration
Agreement. Effective as of the date first written above and subject to the
execution of this Amendment by the parties hereto and the satisfaction of the
conditions precedent set forth in Section 3 below, the Transfer and
Administration Agreement is hereby amended as follows:

1.1.            Section 11.14 of the Table of Contents is hereby amended and
restated in its entirety to read as follows:

“SECTION 11.14           SMBC Roles.”

1.2.            Each of the Preamble, Exhibit A of the Transfer and
Administration Agreement and Exhibit D of the Transfer and Administration
Agreement is hereby amended by deleting the phrase “MUFG Bank, Ltd. formerly
known as The Bank of Tokyo-Mitsubishi UFJ, Ltd. (“BTMU”)” and inserting the
phrase “SMBC Nikko Securities America, Inc. (“SMBC”)” therefor.

1.3.            Section 1.1 of the Transfer and Administration Agreement is
hereby amended by deleting the definitions of “BTMU” and “Credit Agreement” in
their entirety.

1.4.            Section 1.1 of the Transfer and Administration Agreement is
hereby amended to add the following new definition in appropriate alphabetical
order therein:

“SMBC” is defined in the Preamble.

1.5.            The definition of “Administrative Agent” set forth in Section
1.1 of the Transfer and Administration Agreement is hereby amended and restated
in its entirety to read as follows:

 

 



“Administrative Agent” means SMBC, in its capacity as administrative agent for
the Investors, and any successor thereto appointed pursuant to Article X.

1.6.            The definition of “Alternate Rate” set forth in Section 1.1 of
the Transfer and Administration Agreement is hereby amended and restated in its
entirety to read as follows:

“Alternate Rate” means (i) with respect to the Investor Group for which Wells
Fargo Bank, National Association is the Managing Agent, for each day during any
Rate Period for any Portion of Investment, an interest rate per annum equal to
LMIR for such day plus 0.95%, (ii) with respect to the Investor Group for which
SMBC is the Managing Agent, for each day during any Rate Period for any Portion
of Investment, an interest rate per annum equal to LMIR for such day plus 0.95%,
(iii) with respect to the Investor Group for which U.S. Bank National
Association is the Managing Agent, for each day during any Rate Period for any
Portion of Investment, an interest rate per annum equal to LMIR for such Rate
Period plus 0.95%, (iv) with respect to the Investor Group for which Capital
One, National Association is the Managing Agent, for each day during any Rate
Period for any Portion of Investment, an interest rate per annum equal to LMIR
for such Rate Period plus 0.95% and (v) with respect to any other Investor Group
for any Rate Period for any Portion of Investment, an interest rate per annum
equal to the LIBO Rate for such Rate Period plus 2.00%.

1.7.            The definition of “Commitment Termination Date” set forth in
Section 1.1 of the Transfer and Administration Agreement is hereby amended and
restated in its entirety to read as follows:

“Commitment Termination Date” means May 28, 2021, or such later date to which
the Commitment Termination Date may be extended by the Committed Investors (in
their sole discretion).

1.8.            The definition of “Facility Limit” set forth in Section 1.1 of
the Transfer and Administration Agreement is hereby amended and restated in its
entirety to read as follows:

“Facility Limit” means, at any time, the lesser of (i) $400,000,000 and (ii) the
aggregate Commitments then in effect.

1.9.            Section 1.1 of the Transfer and Administration Agreement is
hereby amended by deleting the definition of “GM Receivable” in its entirety.

1.10.        The definition of “Receivable” set forth in Section 1.1 of the
Transfer and Administration Agreement is hereby amended and restated in its
entirety to read as follows:

“Receivable” means (i) the gross amount payable by a shipper or consignee or
agent thereof or by another carrier in respect of any carriage of freight by the
Originator or other service performed for a shipper or consignee or agent
thereof by the Originator in relation to such carriage of freight (including
refrigeration, loading, unloading, diversion, transit, switching and weighing
charges) and (ii) any Other Carrier’s Divisions, in each case whether
constituting an account, chattel paper, instrument or general intangible, and
includes the obligation to pay any finance charges, fees and other charges with
respect thereto. A Receivable shall be deemed to arise hereunder coincidentally
with the initiation by the Originator (or, in the case of any Other Carrier’s
Division, the applicable carrier) of its carriage or other service and without
regard to the issuance or absence thereof of any statement, invoice or waybill
by the Originator or any other carrier in respect thereof. For purposes of
calculating the amount of Receivables under this definition and when such
calculation is called for elsewhere under the terms of this Agreement,
“Receivables” shall mean the aggregate of the amounts which would be set forth
in the accounts of the SPV, NSC or the Originator specified on Schedule I under
the heading “Receivables or “Interline Receivable.” Excluded Receivables are not
Receivables, as used in this Agreement (but are Receivables for purposes of the
First Tier Agreement).

2

 



1.11.         The definition of “Sanctioned Country” set forth in Section 1.1 of
the Transfer and Administration Agreement is hereby amended and restated in its
entirety to read as follows:

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions, including, without limitation, as of May 29,
2020, Crimea, Cuba, Iran, North Korea and Syria.

1.12.        The definition of “Sanctions” set forth in Section 1.1 of the
Transfer and Administration Agreement is hereby amended and restated in its
entirety to read as follows:

“Sanctions” means any sanctions administered or enforced by the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, the United Nations
Security Council, the European Union, Her Majesty’s Treasury or other relevant
sanctions authority.

1.13.        Clause (iii) of the first sentence of Section 9.1 of the Transfer
and Administration Agreement is hereby amended and restated in its entirety to
read as follows:

“(iii) Taxes or Excluded Taxes other than Taxes or Excluded Taxes described in
Section 9.1(j).”

1.14.        Section 9.3 of the Transfer and Administration Agreement is hereby
amended by deleting both references to the date “October 16, 2014” appearing in
the first sentence of the fourth paragraph thereof and inserting the date “May
29, 2020” in the place thereof.

1.15.        Section 11.8(h) of the Transfer and Administration Agreement is
hereby amended and restated in its entirety to read as follows:

“(h) Notwithstanding any other provision of this Agreement to the contrary, (i)
any Investor may at any time pledge or grant a security interest in all or any
portion of its rights (including, without limitation, rights to payment of the
principal balance of its Portion of Investment and Yield with respect thereto)
hereunder to secure obligations of such Investor to a Federal Reserve Bank, and
(ii) any Conduit Investor may at any time pledge or grant a security interest in
all or any portion of its rights (including, without limitation, rights to
payment of the principal balance of its Portion of Investment and Yield with
respect thereto) hereunder to a collateral trustee in order to comply with Rule
3a-7 under the Investment Company Act of 1940 (as amended), in each case without
notice to or consent of the SPV or the Administrative Agent; provided, that no
such pledge or grant of a security interest shall release an Investor from any
of its obligations hereunder or substitute any such pledgee or grantee for such
Investor as a party hereto.”

3

 



1.16.        Section 11.10(a) of the Transfer and Administration Agreement is
hereby amended by amending and restating the first sentence thereof in its
entirety to read as follows:

“Each party hereto agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 11.10, to any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations under this Agreement, (g) by any Agent or any
Investor to any rating agency, Commercial Paper dealer, provider of credit
enhancement or liquidity to a Conduit Investor or any Person providing financing
to, or holding equity interests in, a Conduit Investor, and to any officers,
directors, employees, outside accountants and attorneys of any of the foregoing,
(h) by any Conduit Investor (or any administrative agent on its behalf) and its
officers and employees to any collateral trustee appointed by such Conduit
Investor to comply with Rule 3a-7 under the Investment Company Act of 1940 (as
amended), provided such collateral trustee is informed of the confidential
nature of such Information and such collateral trustee shall have entered into a
written agreement with such Conduit Investor containing customary provisions
obligating such collateral trustee to maintain the confidentiality of the
Information disclosed to it by such Conduit Investor, (i) with the consent of
the disclosing party, or (j) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section 11.10 or
(B) becomes available to any party on a nonconfidential basis from a source
other than the disclosing party.

1.17.        Section 11.14 of the Transfer and Administration Agreement is
hereby amended and restated in its entirety to read as follows:

“SECTION 11.14 SMBC Roles. Each of the Committed Investors acknowledges that
SMBC acts, or may in the future act, (i) as administrative agent or managing
agent for one or more Conduit Investors or Committed Investors, (ii) as issuing
and paying agent for the Commercial Paper issued by one or more Conduit
Investors, (iii) to provide credit or liquidity enhancement for the timely
payment for the Commercial Paper issued by one or more Conduit Investors and
(iv) to provide other services from time to time for one or more Conduit
Investors or any Committed Investors (collectively, the “SMBC Roles”). Without
limiting the generality of this Section 11.14, each Committed Investor hereby
acknowledges and consents to any and all SMBC Roles and agrees that in
connection with any SMBC Role, SMBC may take, or refrain from taking, any action
that it, in its discretion, deems appropriate, including, without limitation, in
its role as administrative agent or managing agent for one or more Conduit
Investors.”

4

 



1.18.        Schedule II of the Transfer and Administration Agreement is hereby
amended and restated in its entirety as set forth on Schedule I hereto.

1.19.        Schedule 4.1(s) of the Transfer and Administration Agreement is
hereby amended and restated in its entirety as set forth on Schedule II hereto.

1.20.        Schedule 11.3 of the Transfer and Administration Agreement is
hereby amended and restated in its entirety as set forth on Schedule III hereto.

1.21.        Exhibit F to the Transfer and Administration Agreement is hereby
amended and restated in its entirety as set forth on Schedule IV hereto.

Section 2.                 Authorization of Financing Statements. The SPV hereby
authorizes the filing of a financing statement amendment in substantially the
form attached hereto as Exhibit A-1 and a financing statement in the form
attached hereto as Exhibit A-2, in each case with the Commonwealth of Virginia
State Corporation Commission. The Originator hereby authorizes the filing of a
financing statement amendment in substantially the form attached hereto as
Exhibit A-3 and a financing statement in the form attached hereto as Exhibit
A-4, in each case with the Commonwealth of Virginia State Corporation
Commission.

Section 3.                 Conditions Precedent. This Amendment shall become
effective as of the date hereof (the “Effective Date”) upon:

3.1.            the receipt by each of SMBC, Wells Fargo Bank, National
Association, Capital One, National Association and U.S. Bank National
Association, each as a Managing Agent, for the account of the Investors in the
related Investor Group, of the Upfront Fee specified in the Fee Letter by wire
transfer of immediately available funds to the account specified for such
Managing Agent in the Fee Letter; and

3.2.            the receipt by the Administrative Agent of this Amendment and
that certain Fee Letter, of even date herewith (the “Fee Letter”), from each
Managing Agent and acknowledged by the SPV, duly executed by the parties
thereto.

Section 4.                 Representations and Warranties.

4.1.            (a) Each of the SPV and the Originator hereby represents and
warrants that:

(i)                 This Amendment, the Transfer and Administration Agreement,
as amended hereby, and the First Tier Agreement constitute legal, valid and
binding obligations of such parties and are enforceable against such parties in
accordance with their respective terms, except to the extent that enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles.

(ii)               Upon the effectiveness of this Amendment and after giving
effect hereto, the covenants, representations and warranties of each such party,
respectively, set forth in Articles IV and VI of the Transfer and Administration
Agreement, as applicable, and as amended hereby, are true, complete and correct,
in the case of such representations and warranties qualified by materiality, in
all respects, and otherwise in all material respects on and as of the date
hereof as though made on and as of the date hereof (except to the extent that
such representations and warranties relate to an earlier date in which case such
representations and warranties that expressly relate to an earlier date are
true, correct and complete, in the case of such representations and warranties
qualified by materiality, in all respects, and otherwise in all material
respects, as of such earlier date).

5

 



(b)               The SPV hereby represents and warrants that, upon the
effectiveness of this Amendment, no event or circumstance has occurred and is
continuing which constitutes a Termination Event or a Potential Termination
Event.

Section 5.                 Post-Closing Covenant. On or prior to July 31, 2020
(or such later date agreed to in writing by the Administrative Agent in its sole
discretion), the SPV shall deliver to the Administrative Agent opinions
regarding (i) corporate matters, enforceability, no conflicts with law and no
governmental approvals required with respect to this Amendment, the Resignation
and Appointment Agreement, dated as of the date hereof, among MUFG Bank, Ltd.,
SMBC, the Committed Investors, the Managing Agents, the SPV, the Originator and
NSC, the Fee Letter, the Reaffirmation of Performance Guaranty, dated as of the
date hereof, made by NSC in favor of the Investors, the Managing Agents and the
Administrative Agent, the Notice of Successor Secured Party, dated as of the
date hereof, from SMBC and MUFG Bank, Ltd. to Wells Fargo Bank, N.A, the Notice
of Successor Admnistrative Agent, dated as of the date hereof, from SMBC and
MUFG Bank, Ltd. to U.S. Bank National Association and the Notice of Successor
Admnistrative Agent, dated as of the date hereof, from SMBC and MUFG Bank, Ltd.
to PNC Bank, National Association, (ii) creation of security interests under the
Transfer and Administration Agreement and the First Tier Agreement and (iii)
perfection of such security interests in Virginia, in each case in form and
substance reasonably satisfactory to the Administrative Agent. Each of the
parties hereto agrees that any failure to deliver any such opinion on or prior
to July 31, 2020 (or such later date agreed to in writing by the Administrative
Agent in its sole discretion), shall constitute a Termination Event under the
Transfer and Administration Agreement.

Section 6.                 Reference to and Effect on the Transfer and
Administration Agreement.

6.1.            Upon the effectiveness of this Amendment, on and after the date
hereof, each reference in the Transfer and Administration Agreement to “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be a reference to the Transfer and Administration Agreement and its
amendments, as amended hereby.

6.2.            The Transfer and Administration Agreement, as amended hereby,
and all other amendments, documents, instruments and agreements executed and/or
delivered in connection therewith, shall remain in full force and effect, and
are hereby ratified and confirmed.

6.3.            Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Conduit Investors, the Committed Investors, the Managing
Agents or the Administrative Agent, nor constitute a waiver of any provision of
the Transfer and Administration Agreement, any other Transaction Document or any
other documents, instruments and agreements executed and/or delivered in
connection therewith.

Section 7.                 CHOICE OF LAW. THIS AMENDMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW).

Section 8.                 Execution of Counterparts. This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery by facsimile or electronic mail (in .pdf or .tif format) of
an executed signature page of this Amendment shall be effective as delivery of
an executed counterpart hereof.

Section 9.                 Headings. Section headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose.

[Signature pages follow.]

6

 

In Witness Whereof, the parties hereto have executed and delivered this
Amendment as of the date first written above.

         THOROUGHBRED FUNDING, INC.,   as SPV          By: /s/ Clyde H. Allison,
Jr.   Name:  Clyde H. Allison, Jr.   Title: Chairman and President         
NORFOLK SOUTHERN RAILWAY COMPANY,   as Originator and as Servicer         
         By:/s/ Clyde H. Allison, Jr.   Name: Clyde H. Allison, Jr.   Title:
Vice President and Treasurer          NORFOLK SOUTHERN CORPORATION          By: 
/s/ Clyde H. Allison, Jr.   Name:  Clyde H. Allison, Jr.   Title: Vice President
and Treasurer

 

Signature Page to Amendment No. 15 to

Transfer and Administration Agreement

 

 

  CAPITAL ONE, NATIONAL ASSOCIATION,   as a Managing Agent and a Committed
Investor       By:  /s/ Julianne Low   Name:  Julianne Low   Title: Senior
Director

 

Signature Page to Amendment No. 15 to

Transfer and Administration Agreement

 

 

  SMBC NIKKO SECURITIES AMERICA, INC.,   as Administrative Agent and a Managing
Agent       By: /s/ Yukimi Konno   Name: Yukimi Konno   Title: Managing Director
      SUMITOMO MITSUI BANKING CORPORATION,   as a Committed Investor       By:
/s/ Michael Maguire   Name: Michael Maguire   Title: Managing Director

 

Signature Page to Amendment No. 15 to

Transfer and Administration Agreement

 

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as a Managing Agent and a Committed
Investor       By:  /s/ Michaela Rankins   Name: Michaela Rankins   Title:
Portfolio Manager

 

Signature Page to Amendment No. 15 to

Transfer and Administration Agreement

 

 

  U.S. BANK NATIONAL ASSOCIATION,   as a Managing Agent and a Committed Investor
      By: /s/ Jeffrey K. Fricano   Name: Jeffrey K. Fricano   Title: Senior Vice
President

 

Signature Page to Amendment No. 15 to

Transfer and Administration Agreement

 

 

Schedule I to Amendment No. 15 to

Transfer and Administration Agreement



 

SCHEDULE II
Investor Groups

 

SMBC Investor Group

 

Conduit Investor: N/A Committed Investor: Sumitomo Mitsui Banking Corporation
Commitment: $100,000,000   Managing Agent: SMBC Nikko Securities America, Inc.  
   



Wells Fargo Investor Group

 

Conduit Investor: N/A Committed Investor: Wells Fargo Bank, National Association
Commitment: $100,000,000     Managing Agent: Wells Fargo Bank, National
Association      



Capital One Investor Group

 

Conduit Investor: N/A Committed Investor: Capital One, National Association
Commitment: $100,000,000   Managing Agent: Capital One, National Association    
 



U.S. Bank Investor Group

 

Conduit Investor: N/A Committed Investor: U.S. Bank National Association
Commitment: $100,000,000   Managing Agent: U.S. Bank National Association



 

 

Schedule II to Amendment No. 15 to

Transfer and Administration Agreement



 

SCHEDULE 4.1(s)

 

List of Blocked Account Banks and Blocked Accounts



 

[To be furnished to the Securities and Exchange Commission upon request.]

 

 

Schedule III to Amendment No. 15 to

Transfer and Administration Agreement





SCHEDULE 11.3
Address and Payment Information



[To be furnished to the Securities and Exchange Commission upon request.]

 

 

Schedule IV to Amendment No. 15 to

Transfer and Administration Agreement



Exhibit F

Form of Servicer Report

 

[To be furnished to the Securities and Exchange Commission upon request.]

 

 

Exhibit A-1 to Amendment No. 15 to

Transfer and Administration Agreement



Form of Financing Statement Amendment (SPV)

 

[To be furnished to the Securities and Exchange Commission upon request.]

 

 

Exhibit A-2 to Amendment No. 15 to

Transfer and Administration Agreement



Form of Financing Statement (SPV)

 

[To be furnished to the Securities and Exchange Commission upon request.]

 

 

Exhibit A-3 to Amendment No. 15 to

Transfer and Administration Agreement



Form of Financing Statement Amendment (Originator)

 

[To be furnished to the Securities and Exchange Commission upon request.]

 

 

Exhibit A-4 to Amendment No. 15 to

Transfer and Administration Agreement



Form of Financing Statement (Originator)

 

[To be furnished to the Securities and Exchange Commission upon request.]

 